                                     17 Filed 05/21/21
      Case 1:21-cv-03154-RA Document 18       05/19/21 Page 1 of 2




Pillsbury Winthrop Shaw Pittman LLP
    West nd Street | New York, NY     -   | tel   .   .   | fax   .   .



                                                                                          Carolina A. Fornos
                                                                                        tel: +1.212.858.1558
                                                                          carolina.fornos@pillsbur law.com

Ma 19, 2021

    ECF
Hon. Ronnie Abrams
United States District Judge
United States District Court for the Southern District of New York
40 Fole Square, Room 2203
New York, NY 10007

          Re:       G a Saba a C             a        N.V. . M che H. K            ff, C     N .
                    1:21- -03154- A

Dear Judge Abrams:

On behalf of Plaintiff Gran Sabana Corporation N.V. ( Gran Sabana ), we write to
provide the Court with a status update in the above-referenced action.

Plaintiff Gran Sabana initiated this action on Monda , April 12, 2021 and filed an Order
to Show Cause in connection with that action against Defendant Mitchell H. Kossoff
( Kossoff ). S ECF Nos. 1-8. Gran Sabana served Kossoff on April 12, 2021. S
ECF No. 10. Pursuant to Fed. R. Civ. P. 12(a)(1)(A)(i), Kossoff s time to answer or
otherwise respond to the Complaint e pired on Ma 3, 2021.

On Ma 12, 2021, Notices of Appearance were entered in this case b Mr. Christopher
D. Skoc en and Mr. Aaron Barham of Furman Kornfeld & Brennan LLP, who have
appeared on behalf of Kossoff. S ECF Nos. 15, 16. Counsel for Gran Sabana
contacted Kossoff s counsel and Mr. Barham advised that Kossoff requests an
e tension to Answer the Complaint b June 30, 2021. Gran Sabana does not object to
the request.

The parties anticipate having further discussions to consider a resolution of this action
and will advise the Court to the e tent the parties are able to propose a path forward for
this matter.




www.pillsburylaw.com
                                                                                           4844-3793-0218
                                     17 Filed 05/21/21
      Case 1:21-cv-03154-RA Document 18       05/19/21 Page 2 of 2


Ma 19, 2021
Page 2




Respectfull submitted,

/ / Ca    a A. F
Carolina A. Fornos
Partner

cc: All counsel of record via ECF

                                    Defendant’s request for an extension
                                    of time until June 30, 2021 to respond
                                    to the complaint is granted.

                                    The parties are directed to submit
                                    another status update on or before
                                    July 19, 2021.

                                    SO ORDERED.



                                    ______________________
                                    Hon. Ronnie Abrams
                                    05/21/2021




www.pillsburylaw.com                                                     4844-3793-0218
